Upon a Petition for Rehearing En Banc
On December 14, 2004 came appellee Tom Delisle, Va R & T Construction, by counsel, and on December 17, 2004 came appellee Uninsured Employers’ Fund, by counsel, and filed petitions praying that the Court set aside the judgment ren*17dered herein on November 30, 2004, and grant a rehearing en banc thereof.
On consideration whereof, the petitions for rehearing en banc are granted, the mandate entered herein on November 30, 2004 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
The parties shall file briefs in compliance with Rule 5A:35. Each appellee shall attach as an addendum to their respective opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that each appellee shall file with the clerk of this Court six additional copies of the appendix previously filed in this case. Should the appellant file an answering brief, he shall file one brief that addresses all issues raised by each appellee in their respective pleadings.